OFFICE OF THE ATTORNEY GENERAL      OF TEXAS
                            AUSTIN




Eon. The. J. Hl&atowcr
Eletslot ~:\ttorrny~
75th Judtolal Mstriat
tibarty,      Tcx6s


                                               rnaot B mild rtmtute
                                             rntin8    the 0frb   or
                                              ri??, tax amsesaor-
                                              bot0r or cher8
                                            unty',which has a popu-
                                            t1on   oi lerr than 10,000
                                            habitantm, ~ooordlogto
                                            e:last   preceding rederr


                                      8,.1945#roqueIJt2ng
                                                       the op;n1on
                                       atated theroln, is as follower




                                 court Of ch%m&eraCOual
                      s.alsslmlsre'
       beto 1aS~xmd ma that    they here   pssaed a r)ao$uti,pd
       m8klng that  tlm twa oiiiaea be aeprrated,iad Sri
       snx.iousto get~theLegl~l~ture   to enclote la* per-
       ralttingthe County to roperste the two o?iioes lS
       it oan be lbne.

            *I would orwreolsta JOUS ferorine OII)
                                                 with l
       Isgal oplalon cn this ~aon at your'esrllsi3taon-
       vwmlos."
 Eon.   Thou.   J.   ?d#3ttouur,page 2;




              'The 8btbrlZfat e8oh oou8tp     In ddd?tIon to his
        other  thtiaa Cahill be thb~888sraor    end aolleotor.oi
        tan8 thorolor: Nit, In ootitlra having ten thousand
        (10,000) bf.mor8 inhabltmntr,      to be datemIned 'by the
        hot prsowlirq Cansus 0r t&o Ualtd Ot8tes,~ 80 lwseso r
        end oolleotor ot trxer 8hall be rlootod to hold offioo
        for tro’ (2) years .and xnitil blo tuooeanor shall be
        eleoted and qu8ltfiad.*
                mtiole   7~l&.~Veraon*m Aaaotatrd Civil   38tutee. Is
: 88 iollolse:




                                                16 of krtlals 9I3f Of
  ths constitution                               the shttrlfr.of:
                                                                cash:




  8uooeaso~ ehall bs elsoted aud quallfled. Xt la clesr thst the
                                                          10,000
  sheriff of esea oounty~daiing~'epopttl8tionQi leer ththsh
  Suh~biesat8,claeontin.g ta,#i,hit    preord~$.Federal:C~nsw,       In
  sddltloa to hI8 et&m dutitw3,~:mh811   perform tha dutier,0r
  awmseor  and Oolleotor 'Ebb  taaxeethenfor.
               t’                              i-


Ron. Tfioa..Y.~Ightower,pegs 3




            It ia stated   ia   Texas Surisprudecoe,   Vol.   9,
page 42k:
           With respeot to statutae, (Idlstlectloniiaa
     been drawn between provisionswhich ere mmdatory
     end proti~sinns w'llahar4 marely dfreatory; nnd it
     hss been qusetionedOS to whether the 48me Ia trcie
     in respeator ooa~tltutionelp~o+I.elons.'fithlle   the
     doaisIon*.otthe 4ourta of other states dlnalos4 a
     oonillat of opinion cm the poht,   soopa authorltles
     assertin that not svorj provl5lon 1s.mendstory,the
     great might of authority seems to b4 the other w~iy,
     boldlng that tbe uourta, mr any other dsperteent
     ot the govexnmeatere at liberty to rausrd any~ pro-
     vIaion of the ooastltutlonas n4rcly tlIreotory,but
   .~::
     ths$ eaoh landovary of its 9rov~slons must ,.&a tmeted
    ‘:a@~lmpsratlvoand mandatory, without rotarcmoe to the
     i-&Wdlatlagulshlng b4tween dlroctory ati mandatory
     eteia4s,.  TEa Tots8 Courts bare uniformlg bald, ep-
     'p4rs&Q$hat oonatitr(tlim41   provision4 sr4 alway
     madetory,. In euy went,    the ohly provielons whloh
     aftbat tho vrrlldltyof statutes are those ~whlohara
     wnaatorp or’prohibitive.”
              In view of tia torqolnic.YOU ara i8898stiullgadvised
 that-lt lo the opinion of ~th$rdepartment thet..~,$hs   Leglsleturo
‘arum& 4aaot.& .Validststutr      p8mIttI~ng or autbi)rfaing the oep .-I
 srstlon 02 th4 shsrlfi’o~oSf.i46’~ot Ghambara Cotm$# fzoa the +~  ..
                                                                    ~‘;:f
 otfIa4 oi 'tax~~eBsB8aor'.4nd~~oolloOtor. %tItsu UlffeCentlp,1.tia.
 our ~ORiLliOR t?w# thq 3k@ilatuxe    oannot snaot ~:.rrl,l6atat$is ‘7
 sxampting~       -8h4rlfiin .aoounty having a pop@+t&on ot lea#~iP~.
              ~th4,
 tharl~lO~.OOO  lntmb%tanta,aoaorOlng to.the lest'gm?eding ~sabqkml-j
 c4nstas,',from~.per~or&aq  tho ,dutlorot usmaaor. tid,aOlleator-:Of ';
 te%as,thst8re $nrgcsubby tYse.~l6,Art. VIIS o?.@18 tistitutlon, j
 tar hl0 county.                                                        *I

          This departmnt ha? "Mp44t4dlY hsld Chat (IahCrl,"tIn      ~
8 oounty heviua a po9ulatlon W .lqss th’an10,OCO InhabItanta,       3
aooordlng to tbe lest 'preoedlng,?4doralCallus, hold4 -1~ one
oft~loq,end that ln perioralng t'headditional dutlss'Qt la sesa o r
and aolleotor~of t.4~08,h4 .¶a not .holdlagtwo otflose:but la
boldIl;&
       'islyohs oftloe ead perfomnlng the additional dUti44
Imposed upon him by lmw.
                                 fouis *my truly
                             svm??i~Y OFSSRRALOF TAXAS